Citation Nr: 1107548	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-20 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hemorrhoids, including as 
secondary to service-connected hypothyroidism.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1983 to September 
1992. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claim. When this case was 
initially before the Board in September 2009, it was remanded for 
further development.  


FINDING OF FACT

The Veteran's hemorrhoid disorder was incurred in, or caused by, 
her active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
case, because the Board is herein granting entitlement to service 
connection for hemorrhoids, representing a full grant of the 
benefit sought on appeal, any failure with respect to the duty to 
notify or assist is nonprejudicial and no further discussion of 
VA's responsibilities is necessary.  

The Veteran contends that her hemorrhoid disorder first 
manifested during military service and has continued since.  In 
support of this contention, the Veteran has pointed to service 
treatment records indicating that she was treated for hemorrhoids 
in 1987.  Additionally, the Veteran has reported that, following 
service, she has continued to treat her hemorrhoid symptomatology 
(i.e., pain, itching, swelling, etc.) with over the counter 
medication (i.e., Tucks, Preparation H, aloe vera, and witch 
hazel).  See January 2006 claim, October 2006 notice of 
disagreement, July 2007 statement, and February 2008 substantive 
appeal.  In the alternative, the Veteran contends that her 
service-connected hypothyroidism has caused and/or aggravated her 
current hemorrhoids.  In this regard, the Veteran has reported 
that her hemorrhoid symptomatology has worsened over the years as 
a result of her service-connected hypothyroidism, which has 
caused constipation.  See January 2006 claim and August 2006 VA 
examination report.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Service connection may also be granted for a disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Further, effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to codify the Court's holding in 
Allen, which relates to secondary service connection on the basis 
of aggravation of a nonservice-connected disorder by a service-
connected disability.  See 38 C.F.R. § 3.310(b).  The amendment 
essentially requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Veteran's service treatment records reveal that, in April 
1987, she had a normal spontaneous vaginal delivery with 
subsequent midline episiotomy and repair, as well as repair of a 
fourth degree laceration.  Additionally, these records reveal 
that, in September 1987, the Veteran was treated for, and 
diagnosed with, a 2 centimeter ulcerated external hemorrhoid on 
the right side.  Moreover, during follow-up treatment for her 
external hemorrhoids two days later, the Veteran was noted to 
have since developed bloody stools.   

Post-service, in November 1997, the Veteran received urgent VA 
treatment for a two day history of bloody diarrhea.  A rectal 
examination conducted at that time revealed heme positive stool 
and the Veteran was diagnosed with viral gastroenteritis.  
Additionally, during VA treatment in October 2002, the Veteran 
was noted to have a past medical history of hemorrhoids and 
reported alternating episodes of constipation and diarrhea.  
Further, during VA treatment in December 2002 and at her January 
2004 VA thyroid examination, the Veteran reported having frequent 
constipation.  During VA treatment in March 2005, the Veteran was 
diagnosed with constipation, and in May 2005, the Veteran was 
noted to still have constipation, which was possibly caused by 
her hypothyroidism.  Thereafter, in November 2005, the Veteran 
underwent a colonoscopy, which failed to show hemorrhoids or 
polyps, but did reveal mild edema and mucus in the sigmoid colon 
and chronic constipation.  Further, a November 2005 descending 
colon biopsy revealed that the Veteran had melanosis coli.  

Additionally, during VA treatment in January 2006, the doctor 
noted that the Veteran was having trouble with hemorrhoids (i.e., 
itching and pain), and at her March 2006 VA endocrinology 
examination, the examiner noted that the Veteran was experiencing 
hemorrhoids due to her problems with constipation.  Moreover, 
during VA treatment for hypothyroidism in August 2008, the doctor 
noted that a rectal examination revealed hemorrhoids. 

In August 2006, the Veteran was afforded a VA rectal examination 
regarding the etiology of her hemorrhoids.  At that time, the 
examiner noted the Veteran's report that her hemorrhoid problem 
first began during service in 1987, after her first pregnancy, 
and had worsened as a result of her hypothyroidism, which caused 
constipation and which required her to take daily constipation 
medication, thereby causing hemorrhoid pain and discomfort.  In 
this regard, the examiner noted that the Veteran had a history of 
trauma to the rectum/anus, including a 1987 episiotomy with 
childbirth.  The examiner also noted that, since 1987, the 
Veteran had experienced occasional rectal bleeding and prolapse, 
with recurrent anal infections less than once a year since.  
Moreover, the examiner reported that the Veteran's current 
symptomatology included anal itching and burning, difficulty 
passing stool, pain, swelling, and hemorrhoids, which caused 
occasional bleeding.  Finally, the examiner noted that the 
Veteran's November 2005 colonoscopy was negative for hemorrhoid 
disease.  

Based on his examination of the Veteran and his review of the 
record, the examiner diagnosed the Veteran with constipation 
associated with hemorrhoids; however, he went on to report that 
the Veteran currently had no hemorrhoid disease (not even tags) 
on examination.  In this regard, the examiner noted that the 
Veteran's problem seemed to be more related to constipation.  The 
examiner then went on to provide the opinion that the Veteran's 
service-connected thyroid disease was unlikely to be the cause of 
her constipation or hemorrhoids as her constipation had remained 
unchanged despite her varying thyroid problems (i.e., euthyroid, 
hypothyroid, and hyperthyroid).  

Significantly, however, while the August 2006 VA examiner 
provided an opinion as to whether the Veteran's hemorrhoids were 
caused or aggravated by her service-connected hypothyroidism, the 
examiner failed provide an opinion regarding service connection 
on a direct basis.  Accordingly, in February 2009, the Board 
remanded this case in order to obtain a VA medical opinion 
addressing whether the Veteran's current hemorrhoid disease had 
its onset during active service or was related to any in-service 
disease or injury.  

In accordance with the Board's February 2009 remand instructions, 
in October 2009, the Veteran was afforded another VA rectal 
examination.  At the outset of the examination report, the 
examiner noted that during service, the Veteran delivered a child 
in April 1987 and was diagnosed with hemorrhoids in September 
1987.  The examiner also noted that the Veteran was service 
connected for hypothyroidism.  Additionally, at her examination, 
the Veteran reported that, when she had hemorrhoids protruding, 
she experienced anal itching and occasionally had bloody stools.  
In this regard, she reported that such symptomatology was present 
approximately once a month.  

On examination, the Veteran's rectum was normal, with no evidence 
of hemorrhoids, rectal bleeding, or rectal prolapse.  Based on 
this examination and her review of the claims file, the examiner 
diagnosed the Veteran with constipation and hemorrhoids by self-
report, noting that there was no evidence of hemorrhoid disease 
on examination or at her 2005 colonoscopy.  The examiner then 
went on to report that there was no evidence that the Veteran's 
service-connected hypothyroidism caused or aggravated her 
hemorrhoid disease, again noting that there was no current 
evidence of active hemorrhoid disease.  Significantly, however, 
while the February 2009 VA examiner provided another opinion 
regarding whether the Veteran's hemorrhoids were caused or 
aggravated by her service-connected hypothyroidism, the examiner 
failed provide an opinion as to whether the Veteran's hemorrhoid 
disease was directly related to her military service.  

As noted above, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of Appeals 
for Veterans Claims (Court) has declared that, in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

After a careful review of the evidence of record, the Board finds 
that the Veteran has hemorrhoids and that her hemorrhoid disease 
was incurred during military service.  In making this 
determination, the Board notes that the Veteran is competent to 
report that she first began experiencing the symptoms of, and was 
treated for, hemorrhoids during military service.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a 
Veteran is competent to report what occurred during service 
because he is competent to testify as to factual matters of which 
he has first-hand knowledge); see also Layno v. Brown, 6 Vet. 
App. 465 (1994) (holding that competent testimony is limited to 
that which the witness has actually observed and is within the 
realm of his personal knowledge).  Similarly, the Veteran is 
competent to report that she has experienced a continuity of 
hemorrhoid symptomatology since service.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is 
competent to establish the presence of observable 
symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).  It is within the Veteran's realm of personal 
knowledge whether she has experienced anal pain, itching, 
burning, swelling, bleeding, and difficulty passing stool on an 
intermittent basis since 1987.    

Moreover, the Board finds no reason to doubt the credibility of 
the Veteran in reporting that she first began experiencing 
hemorrhoid symptomatology during service and that such 
symptomatology has continued since.  The Veteran's records are 
internally consistent, and it is facially plausible that her 
hemorrhoids first manifested during military service, especially 
given her in-service treatment for hemorrhoids on two occasions 
in September 1987.  In this regard, the Board points out that the 
Veteran has consistently reported that her anal pain, itching, 
and bleeding first manifested during service and has continued 
since, as is evidenced by her VA treatment records, her 
statements, and the August 2006 and October 2009 VA examination 
reports.  As such, the Board finds that the Veteran's statements 
are credible and probative, and add weight to the overall claim.  
See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

The Board acknowledges that, in August 2006 and October 2009, VA 
examiners provided the opinion that the Veteran's service-
connected hypothyroidism neither caused nor aggravated her 
hemorrhoids.  Significantly, however, as discussed above, neither 
examiner provided an opinion as to whether the Veteran's current 
hemorrhoid disease is directly related to her military service.  
Moreover, to the extent that the August 2006 VA examiner  
reported that the Veteran's hemorrhoid problem first began during 
military service in 1987, after her first pregnancy, and has 
since worsened, the August 2006 VA examination report lends 
further weight to the Veteran's statements.  

As noted above, when, after consideration of all the evidence and 
material of record, there is an approximate balance of positive 
and negative evidence regarding any material issue, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that a 
Veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to prevail).  
In this case, the Veteran was first diagnosed with hemorrhoids 
during military service in September 1987, has received VA 
treatment for the symptoms of hemorrhoids since November 1997, 
has been noted to have hemorrhoids by her VA treating doctors 
since January 2006, and has provided competent and credible 
reports of a continuity of symptomatology since service.  In this 
regard, the Board notes that, because the Veteran has reported 
that her hemorrhoid symptomatology began during service and has 
continued until present, no medical opinion as to the etiology of 
this condition is necessary to grant service connection.  See 
38 C.F.R. § 3.303(b).  Thus, following a full review of the 
record, and applying the benefit of the doubt doctrine, all doubt 
is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  
Therefore, the Veteran's claim for service connection for 
hemorrhoids is granted.  


ORDER

Service connection for hemorrhoids is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


